DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the resilient lip of claim 8 and the additional shaping component of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the adhesive seal" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hisami (JP10202150).
Regarding claim 1, the Hisami reference discloses a method for producing a seal between two roof frame elements (sp, rp) for a vehicle roof (R) having the steps of: 
- providing the two roof frame elements in such a manner that an overlap region (e.g. region at G) is formed, wherein at least one gap (G) is formed in the overlap region; 
- mechanically supported introducing of a hardening sealing material (S) into the gap by an applicator device (1) in such a manner that the sealing material flows into the gap and subsequently hardens in order to form a gap seal (e.g. Figs. 5,8,9,10).
Regarding claim 2, the Hisami reference discloses at least one of a movement of the applicator device and a volume flow of the sealing material from the applicator device for introduction into the gap are mechanically controllable (Fig. 3).
Regarding claim 3, the Hisami reference discloses the sealing material is introduced into the gap in such a manner that the sealing material hardens so as to form a smooth sealing surface (Fig. 5).
Regarding claim 12, the Hisami reference discloses an arrangement (Figs. 1-11) with two roof frame elements (sp,rp) for a vehicle roof (R) of a motor vehicle (B), wherein 
- the two roof frame elements are arranged in such a manner that an overlap region (e.g. region at G) is formed, wherein at least one gap (G) is formed in the overlap region; and 
- a hardening sealing material (S) is introduced into the gap according to a method according to one claim 1 so that a gap seal (Figs. 1-11) is formed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisami in view of Tsuchiya et al. (WO2016063559A1).
Regarding claim 4, the Hisami reference discloses the invention substantially as claimed in claim 1.
However, the Hisami reference fails to explicitly disclose a shaping component is placed against either the first or the second roof frame element along at least a portion of the gap, wherein the shaping component has a shaping face and delimits, together with the gap, a cavity, into which the sealing material is introduced.
The Tsuchiya et al. (hereinafter Tsuchiya) reference, a seal, discloses a shaping component (9) is placed against either the first or the second roof frame element along at least a portion of the gap (Figs. 3A,3B), wherein the shaping component has a shaping face (face of 14) and delimits, together with the gap, a cavity (e.g. cavity made by 14,1,2), into which the sealing material (5) is introduced (Figs. 3A,3B).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the shaping component to the Hisami reference in view of the teachings of the Tsuchiya reference in order to provide the desired sealing shape.
Regarding claim 5, the Hisami reference, as modified in claim 4, discloses the shaping component is constructed in two pieces (7,9) and has an upper portion (e.g. 7) and a lower portion (e.g. 9) so that the gap seal is formed in at least one of an upper side and and/or a lower side of the roof frame elements (Tsuchiya, Figs. 3A,3B).
Regarding claim 6, the Hisami reference, as modified in claim 4, discloses the shaping component is produced from silicone (Tsuchiya, Translation page 7, 5th paragraph).
Regarding claim 7, the Hisami reference, as modified in claim 4, discloses the shaping component has an inlet opening (14), through which the sealing material is introduced into the cavity and subsequently hardens in order to form the gap seal (Figs. 3A,3B).
Regarding claim 8, the Hisami reference, as modified in claim 4, discloses the shaping component has a resilient lip (e.g. 12a,12b) which can be displaced by means of the applicator device in order to provide access to the cavity.
Regarding claim 9, the Hisami reference, as modified in claim 4, discloses an additional shaping component (e.g. 8) is positioned along at least the portion of the gap so that both shaping components delimit, with the gap, a closed cavity into which the sealing material (is introduced (Tsuchiya, Figs. 3A,3B).
Regarding claim 14, the Hisami reference, as modified in claim 4, discloses the shaping component has silicone at least in the region of the shaping face (Tsuchiya, Translation page 7, 5th paragraph).


Claims 10, 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisami in view of Sato (US Patent No. 6,056,526).
Regarding claims 10 and 13, the Hisami reference discloses the invention substantially as claimed in claims 1 and 12.
However, the Hisami reference fails to explicitly disclose after the introduction of the sealing material, comprises an additional step of applying an adhesive material to the two roof frame elements in such a manner that the adhesive material or the adhesive seal intersects in a fluid-tight manner with the sealing material which has hardened in the gap.
The Sato reference, a seal, discloses after the introduction of the sealing material (120), comprises an additional step of applying an adhesive material (Col. 6, Lines 1-10) to the two roof frame elements in such a manner that the adhesive material or the adhesive seal intersects in a fluid-tight manner with the sealing material which has hardened in the gap (Figs. 4-10).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide adhesive material to the Hisami reference in view of the teachings of the Sato reference in order to provide the desired sealing pressure.
Regarding claims 15 and 17, the Hisami reference, as modified in claims 10 and 13, discloses the step of applying an adhesive material results in an adhesive bead (Sato, Figs. 4-10).
Regarding claims 16 and 18, the Hisami reference, as modified in claims 10 and 13, discloses the adhesive material is an adhesive seal (Sato, Figs. 4-10).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hisami in view of Rauch et al. (WO2017167476A1). Note US Pub. No. 2020/0298455 is the US equivalent is being used for the translation.
Regarding claim 11, the Hisami reference discloses the invention substantially as claimed in claim 1.
However, the Hisami reference fails to explicitly disclose the method for producing the seal is approximately one of a WST method [[or]] and a WST+ method.
The Rauch et al. (hereinafter Rauch) reference, a roof element, discloses make roof elements using WST processes (Para. [0024]).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the seal using WST in the Hisami reference in view of the teachings of the Rauch reference in order to ensure the proper shaping of the seal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675